Examiners Comment
The Double Patenting rejection has been withdrawn, as Terminal Disclaimer has been filed and approved.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection has been withdrawn based on Applicant arguments.
Applicants arguments regarding the limitation “…determine a carrier aggregation (CA) configuration comprising a first component carrier with a subcarrier spacing (SCS) and a second component carrier with a second (SCS) different than the first SCS…” is persuasive.
Claims 1, 5-9, 11-14, 16 and 19 have been amended.
Claims 1-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: For independent claims 1, 6, 11 and 16, the following underlined claim limitation is not disclosed by any prior art: “…determine a carrier aggregation (CA) configuration comprising a first component carrier with a subcarrier spacing (SCS) and a second component carrier with a second (SCS) different than the first SCS…”

Closest prior art
Guo (US20110003555A1) discloses PDCCH monitoring, by activating a plurality of component carriers. FIG.5 and para 50, assume the UE supports Discontinuous Reception (DRX) functionality for reducing the power consumption, if CA DRX is chosen, i.e. all component carriers are configured with a same DRX configuration, or each of the component carriers are configured with a DRX configuration independently, the UE needs to monitor multiple PDCCHs for different CCs in the same or different transmission time interval (TTI), to detect downlink assignment or uplink grant. In Guo the UE monitors multiple component carriers with same or different TTIs. However, Guo does not disclose monitoring different or same TTI lengths., since different TTI lengths would be equivalent to different subcarrier spacings for different component carriers, i.e. Guo does not disclose: “…determine a carrier aggregation (CA) configuration comprising a first component carrier with a subcarrier spacing (SCS) and a second component carrier with a second (SCS) different than the first SCS…”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472